1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
2                                                                       EASTERN DISTRICT OF WASHINGTON




3                         UNITED STATES DISTRICT COURT
                                                                         Nov 29, 2018
                                                                             SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
4
     TIMOTHY E. NATION,                           No. 4:18-CV-05177-SMJ
5
                                Petitioner,       ORDER DISMISSING PETITION
6
                  v.
7
     STATE OF WASHINGTON,
8    COUNTY OF BENTON, SUPERIOR
     COURT,
9
                                Respondent.
10

11         Before the Court is Petitioner’s single-page document titled, “Motion & Order

12   for Habeas Corpus,” construed as a pro se Petition Under 28 U.S.C. § 2254 for Writ

13   of Habeas Corpus By a Person in State Custody. The filing fee was paid on

14   November 19, 2018, and the petition was filed. ECF No. 3. Petitioner asks this Court

15   to intervene in pending state court criminal proceedings and direct his release from

16   incarceration at the Benton County Jail on his own recognizance.

17         “An application for a writ of habeas corpus on behalf of a person in custody

18   pursuant to the judgment of a State court shall not be granted unless it appears that

19   . . . the applicant has exhausted the remedies available in the courts of the State.” 28

20   U.S.C. § 2254(b)(1)(A). The exhaustion requirement “is designed to give the state

     ORDER DISMISSING PETITION - 1
1    courts a full and fair opportunity to resolve federal constitutional claims before those

2    claims are presented to the federal courts,” and therefore, requires “state prisoners

3    [to] give the state courts one full opportunity to resolve any constitutional issues by

4    invoking one complete round of the State’s established appellate review process.”

5    O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (explaining exhaustion includes

6    presentation of each claim to the state’s highest court); accord James v. Borg, 24

7    F.3d 20, 24 (9th Cir. 1993). It does not appear that Petitioner fully exhausted his

8    state court remedies before filing this habeas petition.

9                                YOUNGER ABSTENTION

10          The Younger abstention doctrine forbids federal courts from enjoining

11   pending state criminal proceedings absent extraordinary circumstances that create a

12   threat of irreparable injury. See Younger v. Harris, 401 U.S. 37, 53–54 (1971);

13   Kenneally v. Lungren, 967 F.2d 329, 331 (9th Cir. 1992). “Younger generally directs

14   a federal court to abstain from granting injunctive or declaratory relief that would

15   interfere with pending state judicial proceedings.” Martinez v. Newport Beach City,

16   125 F.3d 777, 781 (9th Cir. 1997). “When a case falls within the proscription of

17   Younger, a district court must dismiss the federal action.” World Famous Drinking

18   Emporium, Inc. v. City of Tempe, 820 F.2d 1079, 1081 (9th Cir. 1987); see

19   Kenneally, 967 F.2d at 331.

20          “A district court should abstain under Younger when: (1) there are ongoing

     ORDER DISMISSING PETITION - 2
1    state judicial proceedings; (2) the proceedings implicate important state interests;

2    and (3) the state proceedings provide the plaintiff with an adequate opportunity to

3    raise federal claims.” Meredith v. Oregon, 321 F.3d 807, 816 (9th Cir. 2003). Every

4    prong of the Younger abstention doctrine favors abstention here.

5           Petitioner indicates there are ongoing state criminal proceedings that are a

6    matter of state interest. He may present claims of excessive bail in those proceedings.

7    See Lazarus v. Baca, 389 F. App’x 700, 701 (9th Cir. 2010) (citing cases mandating

8    Younger abstention to claims of excessive bail during ongoing state criminal

9    proceedings). Petitioner has the opportunity and means to challenge the fairness of

10   his criminal proceedings in the state appellate system, and through subsequent state

11   and federal habeas corpus proceedings if necessary.

12          Petitioner presents no facts showing bad faith, harassment, or some other

13   extraordinary circumstance warranting federal intervention. See Perez v. Ledesma,

14   401 U.S. 82, 85 (1971) (“[O]nly in cases of proven harassment or prosecutions

15   undertaken by state officials in bad faith without hope of obtaining a valid conviction

16   and perhaps in other extraordinary circumstances where irreparable injury can be

17   shown is federal injunctive relief against pending state prosecutions appropriate.”).

18   Consequently, the Court finds that abstention is warranted under Younger.

19         Accordingly, IT IS HEREBY ORDERED:

20         1.     Petitioner’s § 2254 habeas corpus petition, ECF No. 3, is DISMISSED

     ORDER DISMISSING PETITION - 3
1                 WITHOUT PREJUDICE to Petitioner pursuing available state court

2                 remedies.

3          2.     The Clerk’s Office is directed to ENTER JUDGMENT for

4                 Respondent and CLOSE this file.

5          3.     The Court certifies that an appeal from this decision could not be taken

6                 in good faith and there is no basis upon which to issue a certificate of

7                 appealability. See 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App. P.

8                 22(b).

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide a copy to pro se Petitioner.

11         DATED this 29th day of November 2018.

12
                           _________________________
13                         SALVADOR MENDOZA, JR.
                           United States District Judge
14

15

16

17

18

19

20

     ORDER DISMISSING PETITION - 4
